Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 7, 9-12, 15, 16, 19, and 21 are objected to because of the following informalities:  
In claim 7, please amend “at least one resilient” to read “at least one internal resilient”. 
In claims 9-12 and 15, please amend the recitation “the internal resilient member” to “the at least one internal resilient member” for consistency. 
In claim 12, please amend the limitation “wherein the internal resilient member comprises an elastomer” to narrow the antecedently established polymer of claim 11, i.e. “wherein the polymer comprises an elastomer”, for example. 
In claim 16, please amend the second recitation of “a cover plate” to read “the cover plate”. 
In claim 19, please amend “the at least one resilient member” to read “the internal resilient member”. Claim 16, from which claim 19 depends, recites “an internal resilient member”.
In claim 21, please amend “wherein the support fits” to “wherein the support hub fits”.

 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 16, 20, 21, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mushardt (US 4809465).
Regarding claim 1, Mushardt discloses an abrasive tool (see Reference Drawing 1 and Col. 1, lines 15-25) comprising: 
an arbor having a body formed with an internal bore (see spindle 1 having internal threads 12 in protuberance 1a);  
a mounting plate (4a) on the arbor;  
a cover plate (4b);  
a single fastener (fastener 9) extending through the cover plate (4b) and into the arbor (Col. 3, line 63-Col. 4, line 8; Col. 1, lines 60-67; see also Reference Drawing 1);
an abrasive article (6; Col. 1, lines 15-25) disposed between the mounting plate (4a) and the cover plate (4b);  and 
at least one internal resilient member (spring 17) disposed within the internal bore of the arbor (Reference Drawing 1; see also Col. 4, lines 1-20), 
wherein the single fastener (9) is configured to be threadably engaged with the arbor (see internal threads 12 mating with the threads of fastener 9; Col. 2, lines 53-67), and
wherein the mounting plate (4a) comprises a mounting hub (see Reference Drawing 1) and the abrasive body (6) comprises a central bore, wherein the mounting hub fits into the central bore of the abrasive body (wherein the mounting hub is inside of the central bore of the abrasive body, see Reference Drawing 1). 

    PNG
    media_image1.png
    910
    785
    media_image1.png
    Greyscale

Reference Drawing 1

	Regarding claim 5, all of the previously recited limitations are rejected as applied above, wherein Muschardt further discloses wherein the cover plate is configured to compress the at least one internal resilient member (wherein spring 17 is a compression spring; see also Col. 2, lines 10-14; Col. 4, lines 12-25; Col. 5, lines 53-65; Col. 5, lines 29-37; Col. 6, lines 14-25).
	Regarding claim 21, all of the previously recited limitations are rejected as applied above, wherein Muschardt further discloses wherein the cover plate comprises a support hub (see Reference Drawing 1) and the abrasive body comprises a central bore, wherein the support fits into the central bore of the abrasive body (Please refer to Reference Drawing 1, wherein support hub B fits into the central bore of abrasive article 6).
Regarding claim 23, all of the previously recited limitations are rejected as applied above, wherein Muschardt further discloses wherein a second resilient member is spaced apart from the abrasive article (see elastic tensioning device 11, elastic prongs 14; see also Col. 4, lines 9-32).
Regarding claim 24, all of the previously recited limitations are rejected as applied above, wherein Muschardt further discloses wherein a second resilient member flanks the abrasive article (see elastic tensioning device 11, elastic prongs 14; see also Col. 4, lines 9-32).
Regarding claim 25, all of the previously recited limitations are rejected as applied above, wherein Muschardt further discloses wherein the arbor comprises a groove (i.e. the protuberance 1a having mating grooves) formed in an upper surface (41) of the mounting plate (4a; wherein the protuberance 1a of spindle 1 forms in and enters the face surface 41 of the section 4a).
Regarding claim 16, Mushardt discloses an abrasive tool (see Reference Drawing 1 and Col. 1, lines 15-25) comprising:
an arbor having a body formed with an internal bore (see spindle 1 having internal threads 12 in protuberance 1a);
a mounting plate (4a) on the arbor;
a cover plate (4b) disposed on the arbor;
an abrasive article (6) disposed on the arbor between the mounting plate (4a) and a cover plate;
an internal resilient member (spring 17) disposed within the arbor and spaced a distance from the abrasive article (Reference Drawing 1; see also Col. 4, lines 1-20; wherein the spring 17 is spaced a radial distance from article 6), wherein the internal resilient member is configured to be compressed within the arbor by a fastener (fastener 9) that is threadably engaged with the arbor (wherein spring 17 is a compression spring; see also Col. 2, lines 10-14; Col. 4, lines 12-25; Col. 5, lines 53-65; Col. 5, lines 29-37; Col. 6, lines 14-25); and
wherein the mounting plate (4a) comprises a mounting hub (see Reference Drawing 1) and the abrasive body (6) comprises a central bore, wherein the mounting hub fits into the central bore of the abrasive body (wherein the mounting hub is inside of the central bore of the abrasive body, see Reference Drawing 1). 
Regarding claim 20, all of the previously recited limitations are rejected as applied to claim 16 above, wherein Muschardt further discloses wherein the mounting plate (4a) is removably engaged with the arbor (wherein the section 4a is configured to assemble or disassemble from spindle 1, 1a; see Col. 6, lines 15-25, Col. 4, lines 33-42; Col. 3, lines 45-62) .
Claim(s) 1, 6, 7, 9, 10, 16-19, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gentischer (US 4597227).
Regarding claim 1, Gentischer discloses an abrasive tool (wherein Col. 1, lines 5-15 disclose grinders and grinding tools) comprising: 
an arbor having a body formed with an internal bore (see hollow driveshaft 16’’ including spindle 20’’, cover 11’’, and base 10’’; wherein there are multiple sections of the internal bore of hollow driveshaft 16’’);  
a mounting plate (flange 22’’) on the arbor;  
a cover plate (54’’);  
a single fastener (bolt 56’’) extending through the cover plate (54’’) and into the arbor (see Reference Drawing 2; wherein bolt 56’’ is threadably inserted into the spindle 20’’ in hollow driveshaft 16’’),
an abrasive article (23’’) disposed between the mounting plate (22’’) and the cover plate (54’’);  and 
at least one internal resilient member (4’’) disposed within the internal bore of the arbor (wherein driveshaft 16’’ has a bushing shaped cover 11’’; wherein the resilient members 4’’ are within hollow driveshaft 16’’, abutting base 10’’; see Col. 5, lines 50-60), 
wherein the single fastener (56’’) is configured to be threadably engaged with the arbor (wherein bolt 56’’ is threadably inserted into the spindle 20’’ in hollow driveshaft 16’’), and
wherein the mounting plate (22’’) comprises a mounting hub (see Reference Drawing 2) and the abrasive body (23’’) comprises a central bore, wherein the mounting hub (26) fits into the central bore of the abrasive body (wherein the mounting hub shown in Reference Drawing 2 is fit within the central bore of tool 23’’).

    PNG
    media_image2.png
    474
    564
    media_image2.png
    Greyscale

Reference Drawing 2
Regarding claim 6, Gentischer discloses an abrasive tool (wherein Col. 1, lines 5-15 disclose grinders and grinding tools) comprising:
an arbor having a body formed with an internal bore (see hollow driveshaft 16’’ including spindle 20’’, cover 11’’, and base 10’’; wherein there are multiple sections of the internal bore of hollow driveshaft 16’’);
a mounting plate (flange 22’’) on the arbor;
a cover plate (bushing 54’’) having a hub extending therefrom (wherein bushing 54’’ has flange 53’’ and cylindrical section 55’’) , wherein the hub extends at least partially into the internal bore of the arbor (wherein the teeth 52’’ of cylindrical section 55’’ of bushing 54’’ can be inserted into grooves 51’’ of the bore of hollow drive shaft 16’’; see Col. 6, lines 8-14 disclosing that hollow driveshaft 16" has a wider bore in the vicinity of mating flange 22", the wall of the wider bore has longitudinal grooves 51"); 
an abrasive article (23’’; see also Col. 1, lines 5-15 regarding the grinding properties of tool 23’’, i.e. an abrasive tool) disposed between the mounting plate (22’’) and the cover plate (54’’);  
a single fastener (bolt 56’’) extending through the cover plate (54’’) and into the arbor (see Reference Drawing 2; wherein bolt 56’’ is threadably inserted into the spindle 20’’ in hollow driveshaft 16’’); 
at least one internal resilient member (see 4’’) disposed within the internal bore of the arbor (wherein driveshaft 16’’ has a bushing shaped cover 11’’; wherein the resilient members 4’’ are within hollow driveshaft 16’’, abutting base 10’’; see Col. 5, lines 50-60),
wherein the single fastener (bolt 56’’) is configured to be threadably engaged with the arbor (wherein bolt 56’’ is threadably inserted into the spindle 20’’ in hollow driveshaft 16’’), and 
wherein the mounting plate (22’’) comprises a mounting hub (see Reference Drawing 2) and the abrasive body (23’’) comprises a central bore, wherein the mounting hub fits into the central bore of the abrasive body (wherein the mounting hub shown in Reference Drawing 2 is fit within the central bore of tool 23’’).
Regarding claim 7, all of the previously recited limitations are rejected by Gentischer as applied above, wherein Gentischer further discloses wherein the at least one resilient member has a length, LRMU (see L1, Reference Drawing 3; Examiner notes that a length of resilient member 4’’, which given the resilient traits, can stretch and expand; see also Col. 5, lines 50-60 and Col. 6, lines 31-34), and the internal bore of the arbor has a length, LDCB (see L2, Reference Drawing 3; wherein the internal bore of hollow drive shaft has a length L2 inside cover 11’’ adjacent the resilient member 4’’), and LRMU is less than LDCB (see Reference Drawing 3, which is a magnified and annotated Drawing of Figure 6; wherein L1 is less than L2; Examiner notes that ‘a length’ of the internal bore can be interpreted as a length of a section of the internal bore, as ‘a length’ is broadly recited). 

    PNG
    media_image3.png
    372
    506
    media_image3.png
    Greyscale

Reference Drawing 3
Regarding claim 9, all of the previously recited limitations are rejected by Gentischer as applied above, wherein Gentischer further discloses wherein the internal resilient member (4’’) comprises a body having an outer surface and a plurality of grooves are formed in the outer surface of the body (please see slanted grooves G1-G3 in Reference Drawing 3). 
 Regarding claim 10, all of the previously recited limitations are rejected by Gentischer as applied above, wherein Gentischer further discloses wherein the plurality of grooves form a castellated pattern in the outer surface of the internal resilient member (wherein the grooves G1-G3 in the outer surface form a castellated patterned formed by the spaces surrounding the external surfaces of grooves G1-G3; wherein upon consideration of the broadest reasonable interpretation of the term ‘castellated pattern’, the claim limitation is anticipated by Gentischer).
Regarding claim 16, Gentischer discloses an abrasive tool (wherein Col. 1, lines 5-15 disclose grinders and grinding tools) comprising:
an arbor having a body formed with an internal bore (see hollow driveshaft 16’’ including spindle 20’’, cover 11’’, and base 10’’; wherein there are multiple sections of the internal bore of hollow driveshaft 16’’
a mounting plate (22’’) on the arbor;
a cover plate (bushing 54’’) disposed on the arbor;
an abrasive article (23’’; see also Col. 1, lines 5-15 regarding the grinding properties of tool 23’’, i.e. an abrasive tool) disposed on the arbor between the mounting plate (22’’) and the cover plate (54’’);  
an internal resilient member (4’’) disposed within the arbor and spaced a distance from the abrasive article (see Reference Drawings 2 and 3), wherein the internal resilient member is configured to be compressed within the arbor by a fastener (bolt 56’’) that is threadably engaged with the arbor (see Col. 6, lines 1-7 and 31-40; see Col. 5, lines 50-68); and
wherein the mounting plate (22’’) comprises a mounting hub (see Reference Drawing 2) and the abrasive body (23’’) comprises a central bore, wherein the mounting hub fits into the central bore of the abrasive body (wherein the mounting hub shown in Reference Drawing 2 is fit within the central bore of tool 23’’). 
Regarding claim 17, all of the previously recited limitations are rejected by Gentischer as applied above, wherein Gentischer further discloses wherein the mounting plate (22’’) is integrally formed with the arbor (wherein the mating flange 22’’ is an extension of the hollow driveshaft 16’’).
Regarding claim 18, all of the previously recited limitations are rejected by Gentischer as applied above, wherein Gentischer further discloses wherein the mounting plate (22’’) and the arbor are a single, continuous piece (wherein the mating flange 22’’ is an extension of the hollow driveshaft 16’’).
Regarding claim 19, all of the previously recited limitations are rejected by Gentischer as applied above, wherein Gentischer further discloses wherein the at least one resilient member has a length, LRMU (see L1, Reference Drawing 3; Examiner notes that a length of resilient member 4’’, which given the resilient traits, can stretch and expand; see also Col. 5, lines 50-60 and Col. 6, lines 31-34), and the internal bore of the arbor has a length, LDCB (see L3, Reference Drawing 3; wherein the internal bore of hollow drive shaft has a length L3 inside cover 11’’ adjacent the resilient member 4’’), and LRMU is greater than LDCB (wherein L1 is greater than L3).
Regarding claim 23, all of the previously recited limitations are rejected by Gentischer as applied above, wherein Gentischer further discloses wherein a second resilient member is spaced apart from the abrasive article (wherein resilient members 4’’ are described in the plural form, i.e. a second resilient member).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentischer (4597227) in view of itself.
Regarding claim 8, all of the limitations recited in claim 7 are rejected by Gentischer as applied above. Although Reference Drawing 3 illustrates that L1 is less than L2, it is not clear if Gentischer anticipates the claimed range, i.e. wherein LRMU is less than or equal to 90% LDCB, with sufficient specificity. 
Gentischer employs resilient materials (4’’) in the context of displacing shafts with sufficient and responsive force within the hollow driveshaft (16’’); see Gentischer, Col. 5, lines 50-60 and Col. 6, lines 1-7 and 31-39. It is also important for the resilient elements (4’’) to be displaceable/stretchable for a certain length in order to disassemble the bolt (56’’) from the flange (53’’) on bushing (54’’). The force of an elastic/resilient element may be determined by a mathematical relationship between a spring constant and extension/compression travel length, i.e. Hooke’s Law. The length of an elastic element can be designed in order to adjust the pressing force; therein exists a variable relationship between the length and elastic force of a spring member, i.e. a variable which effects a result. Therefore, since the general conditions of the claim are described in the prior art of the record in accordance with evaluating the design of a resilient element, the claim limitation is considered a result effective variable. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined an acceptable range of a length (L1) of a resilient member through routine optimization and experimentation, specifically a range less than or equal to 90% of a length (L2, Reference Drawing 3) of hollow driveshaft 16’’. It is not considered inventive to discover the optimum or workable ranges of a resilient member by routine experimentation, and it would have been obvious to provide a length less than or equal to 90%, i.e. within the claimed range. Furthermore, the claimed range is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious before the effective filing date of the claimed invention. 

Claims 11, 12, 3, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentischer (4597227) in view of Nauche (US 6663481).
Regarding claim 11, all of the limitations recited in claim 6 are rejected by Gentischer as applied above. However, Gentischer is silent regarding a specific resilient material, i.e. wherein the internal resilient member comprises a polymer.
However, from the same or similar field of endeavor of grinding machine apparatuses, Nauche (US 6663481) teaches wherein the internal resilient member comprises a polymer (wherein Col. 3, lines 40-55 teach that a material provided for compensation in a working rim and hub of tool 14 comprises a flexible material, including an elastomer; see also Col. 4, lines 40-52).
Both Gentischer and Nauche employ resilient materials in the context of grinding tool shafts in order to provide a sufficient and responsive force; see Gentischer, Col. 5, lines 50-60 and Col. 6, lines 1-7 and 31-39; see Nauche, Col. 2, lines 5-31. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the material as taught by Nauche into the resilient member(s) of Gentischer. One would be motivated to do so because the material suggested by Nauche provides sufficient compensation means for elastic deformation during a grinding operation (Nauche: Col. 2, lines 5-12), which achieves the advantageous result of quality during operation with the option of modulating a set point of a tool if desired (Nauche: Col. 2, lines 13-31; Col. 3, lines 35-44; Col. 6, lines 35-39 and 44-47), i.e. the elastic force required to displace or lock the spindle (20’’) of Gentischer. This modification would be recognized as using a known material, i.e. an elastomer, to improve a similar grinding device in a similar manner, and would yield predictable results with a reasonable expectation of success. 
Regarding claim 12, all of the limitations recited in claim 11 are rejected by Gentischer in view of Nauche. Modified Gentischer further teaches wherein the internal resilient member comprises an elastomer (see the combination statement of claim 11, as well as Nauche: Col. 3, lines 40-55 teaching an elastomer).
Regarding claim 3, all of the limitations recited in claim 11 are rejected by Gentischer in view of Nauche. Modified Gentischer further teaches wherein the single fastener extends through the cover plate, the abrasive article and the mounting plate (Gentischer: wherein bolt 56’’ extends through cover plate 54’’, mounting plate 22’’, and abrasive article 23’’).
Regarding claim 15, all of the limitations recited in claim 6 are rejected by Gentischer as applied above. However, Gentischer is silent regarding a specific resilient material, i.e. wherein the internal resilient member has a hardness of at least 50 as measured according to Shore A durometer. 
However, from the same or similar field of endeavor of grinding machine apparatuses, Nauche (US 6663481) teaches wherein the internal resilient member has a hardness of at least 50 as measured according to Shore A durometer (wherein Col. 3, lines 40-55 teach that a material provided for compensation in a working rim and hub of tool 14 comprises a flexible material, including an elastomer, and that material corresponds to a Shore A hardness from 40 to 80, i.e. in a range overlapping with the claimed invention; see also Col. 4, lines 40-52).
Both Gentischer and Nauche employ resilient materials in the context of grinding tool shafts in order to provide a sufficient and responsive force; see Gentischer, Col. 5, lines 50-60 and Col. 6, lines 1-7 and 31-39; see Nauche, Col. 2, lines 5-31. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the material having a Shore A hardness in the claimed range, as taught by Nauche, for the resilient member(s) of Gentischer. One would be motivated to do so because the material suggested by Nauche provides sufficient compensation means for elastic deformation during a grinding operation (Nauche: Col. 2, lines 5-12), which achieves the advantageous result of quality during operation with the option of modulating a set point of a tool if desired (Nauche: Col. 2, lines 13-31; Col. 3, lines 35-44; Col. 6, lines 35-39 and 44-47), i.e. the elastic force required to displace or lock the spindle (20’’) of Gentischer. This modification would be recognized as using a known material, i.e. a material of sufficient Shore A hardness, to improve a similar grinding device in a similar manner, and would yield predictable results with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723